195Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW108143281, filed on 11/27/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020 is being considered by the examiner.
Drawings
The drawing submitted on 07/29/2020 is considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 8-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.(US 2016/0232899 A1)  in view of Lee et al.(US 2012/0078397 A1).
Regarding claim 1, Chen et al. teach: A dynamic speech recognition method, comprising ([0020] FIG. 1 is a block diagram of a voice interface system 1 according to an embodiment of the invention, including a voice interface device 10 (audio device) and a host device 12. The voice interface system 1 may process an audio data stream which includes a Key Phrase serving as a wake-up trigger and a voice command for initiating a service or an application. The voice interface system 1 may reduce total power consumption while remaining “always-on”, improving the voice command recognition rate, as well as providing the speaker's ambient acoustics information to perform the services or applications.): performing a first stage ( a first level detection): detecting sound data by using a digital microphone (Fig.1, acoustic transducer 100) and storing the sound data in a first memory (Fig.1, Buffer 104); generating a human voice detection signal (voice activity signal S.sub.VAD ) in response to detecting a human voice from the sound data ([0025] The voice interface device 10 contains acoustic transducers 100 (acoustic conversion circuit), an analog-to-digital converter (ADC) 102, a voice buffer 104, a voice activity detector (VAD) 106 (first-level voice detection circuit), and a controller 108 which includes an extendable speech detection (XSD) circuit 1080 (second-level voice detection circuit) and a key phrase detection (KPD) circuit 1082 (third-level voice detection circuit). [0026] The acoustic transducers 100, including one or more acoustic transducers, may monitor ambient sounds to convert an acoustic wave W.sub.A into an analog audio signal S.sub.A, which are supplied to the ADC 102 to be converted into digital audio data D.sub.A and to the VAD circuit 106 to detect voice activity. [0027] The digital audio data D.sub.A may be buffered in the voice buffer 104 for later use. Each channel of digital data stream D.sub.A are retained in the voice buffer 104 in a first-in-first-out (FIFO) manner. The voice buffer 104 acts as managed data storage to preserve the voice command in the digital audio data D.sub.A. [0028] The VAD 106 may perform a first level detection to determine whether any voice activity or merely ambient noise exists in the analog audio signal S.sub.A. When VAD 106 decides that the likelihood of voice activity is high in the analog audio signal S.sub.A, it may activate subsequent speech recognition operations by sending a voice activity signal S.sub.VAD to the controller 108.  ); and determining, by using a first processing (Fig.1, VAD 106) circuit to selectively perform a second stage (a second level detection) or a third stage (third-level voice detection circuit); performing the second stage ([0028] The VAD 106 may perform a first level detection to determine whether any voice activity or merely ambient noise exists in the analog audio signal S.sub.A. When VAD 106 decides that the likelihood of voice activity is high in the analog audio signal S.sub.A, it may activate subsequent speech recognition operations by sending a voice activity signal S.sub.VAD to the controller 108. [0029] After receiving the voice activity signal S.sub.VAD, the XSD circuit 1080 in the controller 108 may be activated to perform a second level detection, which involves detection of the beginning syllable of the key phrase in the digital audio data D.sub.A.) : outputting, by the first processing circuit (Fig.1, VAD 106), a first command (detect either a single syllable or a group of continuous syllables of the key phrase in the digital audio data D.sub.A) to a second processing circuit (Fig.1, controller 108), and instructing, by the second processing circuit, according to the first command, a memory access circuit (Fig.1, extendable speech detection (XSD) circuit 1080) to transfer the sound data to a second memory  (a local memory device) to store the sound data as speech data ([0029] After receiving the voice activity signal S.sub.VAD, the XSD circuit 1080 in the controller 108 may be activated to perform a second level detection, which involves detection of the beginning syllable of the key phrase in the digital audio data D.sub.A. The XSD circuit 1080 may receive the digital audio data D.sub.A from the voice buffer 104 and detect either a single syllable or a group of continuous syllables of the key phrase in the digital audio data D.sub.A. The key phrase may be configured and stored in a local memory device (not shown). When no match for the single syllable or the group of continuous syllables of the key phrase is found in the digital audio data D.sub.A, the XSD circuit 1080 may terminate the subsequent speech recognition operations and wait for the next voice activity detection.); and performing the third stage(third-level voice detection circuit): outputting, by the first processing circuit(Fig.1, VAD 106), a second command (Key Phrase Detection on the digital audio data D.sub.A )to the second processing circuit(Fig.1, controller 108), instructing, by the second processing circuit, according to the second command, the memory access circuit (Fig.1, extendable speech detection (XSD) circuit 1080) to transfer the sound data to the second memory(a local memory device)to store the sound data as the speech data ([0029] The key phrase may be configured and stored in a local memory device (not shown). When a match for the single syllable or the group of continuous syllables of the key phrase is found in the digital audio data D.sub.A, the XSD circuit 1080 may in turn activate the KPD circuit 1082 to perform a third level detection by an enable signal S.sub.en.), and determining, by the second processing circuit, whether the speech data in the second memory matches a predetermined speech command (application-designated key phrase or speech interface service according to the voice command) (0030] After receiving the enable signal S.sub.en, the KPD circuit 1082 may run a Key Phrase Detection on the digital audio data D.sub.A from the voice buffer 104, to decide whether the user-designated or application-designated key phrase is present in the digital audio data D.sub.A. When no match for the key phrase is found in the digital audio data D.sub.A, the KPD circuit 1082 may terminate subsequent operations and wait for the next voice activity detection. When a match for the key phrase is found in the digital audio data D.sub.A, the KPD circuit 1082 may issue the control signal S.sub.ctrl to trigger a wake-up in the host device 12. Upon receiving a trigger, the host device 12 will be woken up from the sleep mode and retrieve the digital audio data D.sub.A stored in the voice buffer 104 of the voice interface device 10 to either perform subsequent processes or redirect the digital audio data D.sub.A to a cloud server via the Internet. [0049] When a match for the complete key phrase is found in the digital audio data D.sub.A, the voice interface method 4 transmits the control signal S.sub.ctrl which contains the wake-up trigger to the host device 12 (S412). The host device 12 is woken up upon receiving the wake-up trigger from the voice interface device 10, and subsequently performs the speech interface service according to the voice command in the digital audio data D.sub.A or redirects the digital audio data D.sub.A to the voice service engine in the cloud server via the Internet.).
Chen et al. however do not specifically teach: determining, by using a first processing circuit and according to a total effective data volume, a transmission bit rate of the digital microphone and a recognition interval time, to selectively perform a second stage or a third stage.
Lee et al. teach: A dynamic speech recognition method, comprising ([0014] This document also describes a method of performing the audio logging. This method includes updating at least one parameter related with the converting based at least in part on the at least one auditory context information; in response to determining if an additional processing is required based at least in part on the at least one auditory context information, applying the additional processing to the digital audio signal to obtain processed audio signal; and storing the processed audio signal into a memory storage. The additional processing may be signal compression processing such as speech compression or audio compression. The compression parameters such as compression mode, bitrate, or channel number may be determined based on the auditory context information. The memory storage includes a local memory inside the mobile device or a remote memory connected to the mobile device through a wireless channel. The selection between the local memory and the remote memory may be based at least in part on the auditory context information.): performing a first stage: detecting sound data (acoustic signal) by using a digital microphone and storing the sound data in a first memory (Fig.2, buffer 220) ([0063] One or more microphones in mobile device may be configured to receive acoustic signal continuously or periodically while the mobile device in idle mode. The received acoustic signal may be converted to digital audio signal by an Analog to Digital (A/D) converter. This conversion may include transforming the received acoustic signal into an electrical signal in analog or continuous form in general, sampling or quantizing the electrical signal to generate digital audio signal. The number and the size of the digital audio signal may depend on a sampling frequency and a data width for each digital audio sample. This digital audio signal may be configured to be temporarily stored in a memory or a buffer. [0076] The Buffer 220 stores digital audio data temporarily before the digital audio data is processed by the Audio Logging Processor 230. ); generating a detection signal (start event indicator) in response to detecting a human voice from the sound data ([0063] This digital audio signal may be processed to extract meaningful information. This information is generally referred to as "context information S600" or interchangeably "auditory context information." The context information may include information about an environment in which the mobile device is recording and a characteristic of the audio input signal received by at least one microphone. [0064]…the smart audio logging system may be configured to start or end audio logging by automatically detecting a start event indicator or an end event indicator. Alternatively, these indicators may be configured to include a user's voice command or key command as well.); and determining, by using a first processing circuit (Fig.2, Audio Logging Processor 230) and according to a total effective data volume (data width), a transmission bit rate of the digital microphone (sampling frequency of audio signal) and a recognition interval time, to  select the location in which the captured audio logging would be stored based on the context information and store the processed audio logging from the Audio Logging Processor (ON/OFF timing control of at least one microphones)  ([0015] This document also describes a method for a mobile device which includes automatically detecting a start event indicator; processing first portion of audio input signal to obtain first information in response to the detecting of a start event indicator; determining at least one recording parameter based on the first information; and reconfiguring an audio capturing unit of the mobile device based on the determined at least one recording parameter. This reconfiguring may occurs during an inactive portion of the audio input signal. This at least one recording parameter includes information indicative of a sampling frequency or a data width for an A/D converter of the mobile device. This at least one recording parameter includes information indicative of the number of active microphone of the mobile device or timing information indicative of at least one microphone's wake up interval or active duration. [0066] For instance, in one embodiment of smart audio logging, the smart microphone control block 120 of FIG. 1A may be configured to dynamically adjust the number of active microphones or ON/OFF timing control of at least one microphones during audio logging process based on the context information S600. In another embodiment, the smart A/D converter block 125 of FIG. 1A may be configured to dynamically adjust its own operational parameters based on the context information S600. Such parameters may include sampling frequency of audio signal captured from at least one microphone or data width of the captured digital audio sample based on the context information S600. These parameters may be referred to as "recording parameter" because the selection of these parameters would impact on the quality or the size of recorded audio logging. These parameters may be configured to be reconfigured, or switched, during an inactive portion of the audio input signal to minimize the impact on the audio quality. [0067] The smart audio compression block 135 of FIG. 1A may be configured to dynamically select the type of coding format to be used or coding parameters thereof, such as compression mode, bitrate, or audio/speech channel number, based on the context information S600. The smart audio saving to storage block 145 of FIG. 1A may be configured to select the location in which the captured audio logging would be stored based on the context information S600. The selection may be between a local memory of the mobile device and a remote memory connected to the mobile device through a wired or wireless channel. The smart audio saving to storage block 145 may be configured to store the digital audio signal in the local memory by default during the process of audio logging and then subsequently determine a long-term storage location between the local storage and a network storage. [0076] The Buffer 220 stores digital audio data temporarily before the digital audio data is processed by the Audio Logging Processor 230. [0077] The Audio Logging Processor 230 is a main processing unit for the smart audio logging system. It may be configured to make various decisions with respect to when to start or end logging or how to configure the smart building blocks. It may be further configured to control adjacent blocks, to interface with Input Processing Unit 250 or Output Processing Unit 240, to determine the internal state of smart audio logging system, and to access to Auxiliary Data Unit 280 or databases. [0079] Storage generally refers to one or more memory locations in the system which is designed to store the processed audio logging from the Audio Logging Processor 230. The Storage may be configured to comprise Local Storage 270 which is locally available inside mobile devices or Remote Storage 290 which is remotely connected to mobile devices via wired or wireless communication channel. The Audio Logging Processor 230 may be configured to select where to store the processed audio loggings between the Local Storage 270 and the Remote Storage 290. The storage selection may be made according to various factors which may include but not limited to the context information S600, the estimated size of audio loggings, available memory size, network speed, the latency of the network, or the priority of the context information S600. The storage selection may even be configured to be switched between the Local Storage 270 and the Remote Storage 290 dynamically during active audio logging process if necessary.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Chen et al. to include the teaching of Lee et al. above in order to select where to store the processed audio loggings between the Local Storage and the Remote Storage based on context information, the estimated size of audio loggings, available memory size, network speed, and the latency of the network, or the priority of the context information.

Regarding Claim 11:  A dynamic speech recognition apparatus, comprising ([0020] FIG. 1 is a block diagram of a voice interface system 1 according to an embodiment of the invention, including a voice interface device 10 (audio device) and a host device 12. The voice interface system 1 may process an audio data stream which includes a Key Phrase serving as a wake-up trigger and a voice command for initiating a service or an application. The voice interface system 1 may reduce total power consumption while remaining “always-on”, improving the voice command recognition rate, as well as providing the speaker's ambient acoustics information to perform the services or applications.): a digital microphone(Fig.3, acoustic transducer 100)  configured to detect sound data (analog audio signal S.sub.A); a first memory(Fig.2, Buffer 104) electrically connected to the digital microphone for storing the sound data; a speech activity detection circuit (Fig.2, VAD 106) electrically connected to the digital microphone for detecting the sound data and generating a human voice detection signal(voice activity signal S.sub.VAD ); a memory access circuit (Fig.2, Key phrase detection (KPD) circuit 1082) electrically connected to the first memory, the memory access circuit transferring the sound data to a second memory (voice service engine in the cloud network or cloud server or host system 12) to store the sound data as speech data; a first processing circuit (Fig.2, voice signal processing circuit 2084) electrically connected to the speech activity detection circuit (Fig.2, VAD 106); and a second processing circuit (Fig.2, power management circuit 120) electrically connected to the first processing circuit, the second memory(voice service engine in the cloud network or cloud server or host system 12), and the memory access circuit; wherein the dynamic speech recognition apparatus is configured to perform the following steps: performing a first stage (detecting voice activity): detecting sound data by using the digital microphone (Fig.1, acoustic transducer 100) and storing the sound data in the first memory (Fig.1, Buffer 104); generating, by the speech activity detection circuit, the human voice detection signal (voice activity signal S.sub.VAD) in response to detecting a human voice from the sound data([0021] The voice interface system 1 may operate in the low-power sleep mode until the user issues a specific voice request to trigger a system wake-up. The specific voice request for triggering the system wake-up may be referred to as a “key phrase”, which may be either user-defined or application-specific, and may be a simple single utterance of a keyword, or a plurality of words forming a short phrase. [0025] The voice interface device 10 contains acoustic transducers 100 (acoustic conversion circuit), an analog-to-digital converter (ADC) 102, a voice buffer 104, a voice activity detector (VAD) 106 (first-level voice detection circuit), and a controller 108 which includes an extendable speech detection (XSD) circuit 1080 (second-level voice detection circuit) and a key phrase detection (KPD) circuit 1082 (third-level voice detection circuit). [0026] The acoustic transducers 100, including one or more acoustic transducers, may monitor ambient sounds to convert an acoustic wave W.sub.A into an analog audio signal S.sub.A, which are supplied to the ADC 102 to be converted into digital audio data D.sub.A and to the VAD circuit 106 to detect voice activity. [0027] The digital audio data D.sub.A may be buffered in the voice buffer 104 for later use. Each channel of digital data stream D.sub.A are retained in the voice buffer 104 in a first-in-first-out (FIFO) manner. The voice buffer 104 acts as managed data storage to preserve the voice command in the digital audio data D.sub.A. [0028] The VAD 106 may perform a first level detection to determine whether any voice activity or merely ambient noise exists in the analog audio signal S.sub.A. When VAD 106 decides that the likelihood of voice activity is high in the analog audio signal S.sub.A, it may activate subsequent speech recognition operations by sending a voice activity signal S.sub.VAD to the controller 108.); and determining, by using the first processing circuit (Fig.2, voice signal processing circuit 2084) to selectively perform a second stage (redirect the digital audio data D.sub.A to a cloud server via the Internet) or a third stage (perform subsequent processes or subsequently performs the speech interface service); performing the second stage: outputting, by the first processing circuit (Fig.2, voice processing signal 2084), a first command (Wake up trigger by control signal S.sub.ctrl) to the second processing circuit (Fig.2, power management circuit 120), and instructing, by the second processing circuit, according to the first command, the memory access circuit (Fig.2, Key phrase detection (KPD) circuit 1082) to transfer the sound data to a second memory  (local memory or voice service engine in the cloud network or host system 12)  to store the sound data as speech data ([0030] After receiving the enable signal S.sub.en, the KPD circuit 1082 may run a Key Phrase Detection on the digital audio data D.sub.A from the voice buffer 104, to decide whether the user-designated or application-designated key phrase is present in the digital audio data D.sub.A. When no match for the key phrase is found in the digital audio data D.sub.A, the KPD circuit 1082 may terminate subsequent operations and wait for the next voice activity detection. When a match for the key phrase is found in the digital audio data D.sub.A, the KPD circuit 1082 may issue the control signal S.sub.ctrl to trigger a wake-up in the host device 12. Upon receiving a trigger, the host device 12 will be woken up from the sleep mode and retrieve the digital audio data D.sub.A stored in the voice buffer 104 of the voice interface device 10 to either perform subsequent processes or redirect the digital audio data D.sub.A to a cloud server via the Internet. [0036] Accordingly, a match for the key phrase may be found in the digital audio data D.sub.A by the KPD circuit 1082. Once the match for the key phrase is found, the voice signal processing circuit 2084 may be activated to receive all the digital audio data D.sub.A in the voice buffer 104, and perform voice signal enhancement operations on the digital audio data D.sub.A to generate the enhanced audio data D.sub.A′ and then transmit the enhanced digital audio data D.sub.A′ to the host device 12. [0038] The enhanced audio data D.sub.A′ or the compressed digital audio data D.sub.A.sub._.sub.COMP are packaged and modulated in the audio signal S.sub.aout′ to be passed on to the host device 12 via a high throughout data link, thereby ensuring its availability to the host device 12 or the voice service engine in the cloud network.); and performing the third stage: outputting, by the first processing circuit(Fig.2, voice signal processing circuit 2084), a second command (perform a service or an application according to a key phrase) to the second processing circuit (Fig.2, power management circuit 120), instructing, by the second processing circuit, according to the second command, the memory access circuit (Fig.2, Key phrase detection (KPD) circuit 1082) to transfer the sound data to the second memory (voice service engine in the cloud network or cloud server or host system 12) to store the sound data as the speech data ([0030] After receiving the enable signal S.sub.en, the KPD circuit 1082 may run a Key Phrase Detection on the digital audio data D.sub.A from the voice buffer 104, to decide whether the user-designated or application-designated key phrase is present in the digital audio data D.sub.A. When no match for the key phrase is found in the digital audio data D.sub.A, the KPD circuit 1082 may terminate subsequent operations and wait for the next voice activity detection. When a match for the key phrase is found in the digital audio data D.sub.A, the KPD circuit 1082 may issue the control signal S.sub.ctrl to trigger a wake-up in the host device 12. Upon receiving a trigger, the host device 12 will be woken up from the sleep mode and retrieve the digital audio data D.sub.A stored in the voice buffer 104 of the voice interface device 10 to either perform subsequent processes or redirect the digital audio data D.sub.A to a cloud server via the Internet. [0036] Accordingly, a match for the key phrase may be found in the digital audio data D.sub.A by the KPD circuit 1082. Once the match for the key phrase is found, the voice signal processing circuit 2084 may be activated to receive all the digital audio data D.sub.A in the voice buffer 104, and perform voice signal enhancement operations on the digital audio data D.sub.A to generate the enhanced audio data D.sub.A′ and then transmit the enhanced digital audio data D.sub.A′ to the host device 12. [0038] The enhanced audio data D.sub.A′ or the compressed digital audio data D.sub.A.sub._.sub.COMP are packaged and modulated in the audio signal S.sub.aout′ to be passed on to the host device 12 via a high throughout data link, thereby ensuring its availability to the host device 12 or the voice service engine in the cloud network.), and determining, by the second processing circuit, whether the speech data in the second memory matches a predetermined speech command (application-designated key phrase or speech interface service according to the voice command) ([0023] The host device 12 may operate in a normal operation mode or a sleep mode. In the normal operation mode, the host device 12 may provide a service or an application according to a key phrase, such as a voice call, a video call, a message service, or a data service. [0040] The audio analysis circuit 2086 may then package the configuration information and deliver them in the analysis signal S.sub.an to the host device 12, where the configuration information may be used locally or redirected to a collaborating component such as the voice command engine in the cloud-based network for further upstream signal processing or data fusion. [0049] The host device 12 is woken up upon receiving the wake-up trigger from the voice interface device 10, and subsequently performs the speech interface service according to the voice command in the digital audio data D.sub.A or redirects the digital audio data D.sub.A to the voice service engine in the cloud server via the Internet. Note: it is inherent in order to perform speech interface service according to the key phrase or speech, the host device 12 has to match the command again with existing application specific command in order to activate the command specific service application.).

 Regarding Claims 8 and 18: The dynamic speech recognition method according to claim 1, wherein during performing of the first stage, after the step of determining to selectively perform the second stage or the third stage, the method further comprises: waking up, by the first processing circuit, the second processing circuit (See Chen et al. teaching in rejection of claim 1 and Chen et al. teaching, [0021] The voice interface system 1 may operate in the low-power sleep mode until the user issues a specific voice request to trigger a system wake-up. The specific voice request for triggering the system wake-up may be referred to as a “key phrase”, which may be either user-defined or application-specific, and may be a simple single utterance of a keyword, or a plurality of words forming a short phrase. [0024] When the host device 12 enters the sleep mode, the voice interface device 10 may remain on and continuously monitor for voice input to identify a specific user request. Upon identifying the specific user request, the voice interface device 10 may transmit a control signal S.sub.ctrl to wake up the host device 12 from the sleep mode. [0030] When a match for the key phrase is found in the digital audio data D.sub.A, the KPD circuit 1082 may issue the control signal S.sub.ctrl to trigger a wake-up in the host device 12. Upon receiving a trigger, the host device 12 will be woken up from the sleep mode and retrieve the digital audio data D.sub.A stored in the voice buffer 104 of the voice interface device 10 to either perform subsequent processes or redirect the digital audio data D.sub.A to a cloud server via the Internet.).

Regarding Claims 9 and 19: The dynamic speech recognition method according to claim 1, wherein when the first processing circuit outputs the first command or the second command, the first processing circuit wakes up the second processing circuit (See rejection of claim 8). 

Regarding Claims 10 and 20: The dynamic speech recognition method according to claim 1, wherein when the speech data matches the predetermined speech command, a system startup program is executed (See rejection of claim 1 and Chen et al. teaching, [0029] When a match for the key phrase is found in the digital audio data D.sub.A, the KPD circuit 1082 may issue the control signal S.sub.ctrl to trigger a wake-up in the host device 12. Upon receiving a trigger, the host device 12 will be woken up from the sleep mode and retrieve the digital audio data D.sub.A stored in the voice buffer 104 of the voice interface device 10 to either perform subsequent processes or redirect the digital audio data D.sub.A to a cloud server via the Internet. [0033] The host device 12 includes a power management circuit 120 and an application circuit 122. The power management circuit 120 may control the circuits in the host device 12 to operate under the normal operation mode or the sleep mode. When the host device 12 is in the sleep mode, the power management circuit 120 may receive the wake-up trigger in the control signal S.sub.ctrl from the voice interface device 10 to switch to the normal operation mode. After receiving the wake-up trigger, the power management circuit 120 may activate the application circuit 122 for providing the service or the application. The power management circuit 120 may return a ready message in the control signal S.sub.ctrl to the voice interface device 10 upon completion of the initialization of the host device 12. In response to the ready message, the voice interface device 10 may package and modulate the digital audio data D.sub.A into an audio signal S.sub.aout according to a predefined protocol, and transmit the audio signal S.sub.aout to the host device 12. In turn, the application circuit 122 may perform the application according to the digital audio data D.sub.A in audio signal S.sub.aout.).

Claims 7 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.(US 2016/0232899 A1)  in view of Lee et al.(US 2012/0078397 A1) further in view of Falik et al.(US 2016/0351195 A1).

Regarding Claims 7 and 17, Chen et al. in view of Lee et al, teach: The dynamic speech recognition method according to claim 1, where the step of detecting a human voice detection signal and recognizing a user voice command based on detection (See rejection of claim 1).
Chen et al. in view of Lee et al. do not teach: determining whether the first memory is full of the sound data, and performing a next step when the first memory (buffer) is full of the sound data.
Falik et al. teach: determining whether the first memory is full of the sound data, and performing a next step when the first memory is full of the sound data ([0031] Data may also be written to memory 102 as soon as a full buffer of results is ready. The organization of the data in memory may be set based on the amount of grouping to allow handling as a single stream of data (e.g., with a single DMA (Direct Memory Access) engine) 104. [0086] In some implementations, DMAs may facilitate read/write operations between the execution core and the main memory until a score has been calculated via the execution core. The DMA engine will bring data into the buffers until for each of the streams the buffer is full. At that point the DMA (e.g., the DMA associated with the full buffer) is stalled until the execution core uses part of the data in the buffer and there is room in that buffer for at least one chunk of read data (e.g., 64 B). When such room is made available, the DMA is signaled to issue a read for the next data chuck. Note that the DMA is programed by control logic of GMM execution core 106 for large blocks of data that typically include multiple chunks. The flow control over the DMA is via DMA controls (See, e.g., “DMA control” in FIG. 1). [0113] In one example, data consumption may be controlled based at least in part on the fullness of the various Translation Look aside Buffers. For example, data consumption may be controlled by throttling first direct memory access engine requests to main memory based at least in part on the fullness of the various Translation Look aside Buffers of Memory Management Unit.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Chen et al. in view of Lee et al. to include the teaching of Falik et al. above in order to control data consumption based at least in part on the fullness of Buffers.
Allowable Subject Matter
Claims 2-6 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Chuang et al. (US 2018/032287 A1) teach: [0005] In an embodiment of the present disclosure, an electronic device with a wake on voice function is provided. The electronic device includes a host system, a microphone, a first microphone pre-amplifier, a pre-signal detector and a key-phrase determination circuit. The microphone is configured to receive an ambient sound, and to output the ambient sound as an ambient audio signal. The first microphone is configured to receive and amplify the ambient audio signal to generate an analog audio signal. The pre-signal detector is configured to receive and determine if the analog audio signal satisfies a predetermined condition, and to output a first wake-up command when the analog audio signal is determined to satisfy the predetermined condition. The key-phrase determination circuit is woken up to receive and process the analog audio signal so as to determine if the ambient sound satisfies a predetermined key-phrase, and when the ambient sound is determined to satisfy a predetermined key-phrase, the key-phrase determination circuit outputs a host wake-up command to wake up the host system from the sleep mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656